                     EXHIBIT F




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 1 of 18 PageID #: 290
                                                    GAYLORD
                                                     TEXAN °
                                             AGREEMENT BETWEEN
                                                Ramsey Solutions
                                                       and
                                  Gaylord Texan Resort & Conmition Center

                                        GROUP SALES AGREEMENT
   DESCRIPTION OF GROUP AND EVENT

   The following represents an agreement between Gaylord Texan Resort & Convention Center, 1501 Gaylord
   Trail, Grapevine, TX,76051, (817) 778-1000 and Ramsey Solutions.

   ORGANIZATION:                                     Ramsey Solutions
   CONTACT:
            Name:                                    Joe Leavitt
            Job Title:                               Director of Event Production
            Street Address:                          1749 Mallory Lane
            City, State,Pos tat Code:                Brentwood,TN
            Country:                                 USA
            Phone Number.                            (877) 410-3283 x5503
            E-mail Address:                          joel@davcrarnscy corn

   NAME OF EVENT:                                    Ramsey Solutions EntreLeadcrship Summit May 2021
   REFERENCE #:                                      M-A3D9XCA,
   OFFICIAL PROGRAM DATES:                           Friday, May 14, 2021 Thursday,May 20, 2021
   ANTICIPATED ATTENDANCE                            2,000

 GUEST SLEEPING ROOM BLOCK
 The following guest sleeping rooms have been reserved far the Group on the dates set forth below (the "Room
 Block") for the Ramsey Solutions EntreLeadership Summit - 2021 (the "Event"):

         Room Type             Fri          Sat          Sun          Mon          Tues         Wed         Total
                             5/14/21      5/15/21      5/16/21      5/17/21      5/18/21      5/19/21
         Run of House           -            53          1,129        1,129        1,129        360        3,800
        Executive Suite         -            5            30           30           30           30         125
         Deluxe Suite           -            5            30           30           30           30         125
      Presidential Suite        -             6            6            6            6           6          30
       Lone Star Tower          -            20           200          200         200           50         670
             Staff             20            41            80           80          80           80         381 -
             Total             20           130         1,475        1,475        1,475         556        5,131


 We will reserve the room block noted above until Friday, December 22,2017. Due to the very high demand we
 anticipate over these dates,the Hotel reserves the right to release your first option if we have not received the signed
 copies of the Agreement verifying confirmation by this time, In the event we have a definite request for these dates
 prior to your option date, we will contact you for a decision. You will have one(1) business day to either return the
 signed contract,or release the option.




                   1501 Gaylord Trail — Grapevine, TX, 76051 — Telephone (817) 778-1000




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 2 of 18 PageID #: 291
 Page 2 of 14


 GROUP ROOM RATES
 The confirmed act,non-con-unissionable per night room rate for the 2021 Event will be:

             Single/double/triple/quad occupancy   $239.00
             rooms:
             Sta fT                                $143.40
             Lone Star Tower:                      $279.00
             Executive Suites:                     $625.00
             Deluxe Suites:                        $850.00
             Presidential Suites:                  $2500.00

 Applicable taxes will be added to mom rates (currently 13% occupancy tax).
 Subject to availability, Group rates will apply three (3) days prior to,and three (3) days following, the dates of the
 Event. Children twelve (12) years and underare free when occupying the saint room as their parents.

 RESpiiEEE
 The prevailing daily meson fee, currently $20.00 plus applicable tax, will be added to the guest mom rate. This fee
 will cover several in-room amenities which will include:

     •     Wired and wireless high-speed interact access
     •     Fitness Center, and resort pools access
     •     Two bottles of water a day
     •     Discounted individual transportation service,City of Grapevine Shuttle
     •     Complimentary access to Glass Cactus Nightclub for two, open Fri- Sat only,ages 21 and up
     •     local (817) phone calls
     •     Domestic long distance phone calls
     •     Complimentary access to Paradise Springs for four guests with standard room,and 6 guests with a suite.
           Open seasonally only from Memorial Day to Labor Day

 The above resort fee is subject to applicable tax which is currently thirteen percent (13%) and is subject to change
 without notice.

 Please note that the parking fee is currently $22.00 for self-parking and $31.00 for valet parking plus applicable tax,
 currently 8.25%.

 REWARDS PROGRAM - REWARDING EVENTS
 Approximately (10) business days after the conclusion of the Event (provided that the Event is not cancelled and
 Ramsey Solutions has otherwise complied with the material terms and conditions of this Agreement),the Hotel will
 either award Points or submit an award for airline miles to the Member(s) identified below:

 Rewarding Events does not apply to Events booked by or on behalf of any governmental entity, including any
 federal,state or local agency or any other governmental body,and hotels may not award Points or airline miles to a
 government employee (or an intermediary booking on behalf of a governmental entity) in connection with the
 Rewarding Events program or otherwise in connection with planning,scheduling or contracting for an Event,

  CHECK ONE OPTION         Brlow.,
       0    Award Points to the Contact (as identified on page 1 of this Agreement or the Authorized Signer of this
            Agreement)
            Member Name
            Rewards Program Member Number

      0     Award Airline Miles to the Contact (as identified on page 1 of this Agreement or the Authorized Signer
            of this Agreement)
            Member Name




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 3 of 18 PageID #: 292
 Page 3 of 14


            Rewards Program Member Number
            Airline frequent flier account number
            Name of airline

            Decline to Award Points or Airline Miles. The Contact and the Authorized Signer of this Agreement
            elect not to receive (and hereby waive the right to receive) an award of Points or airline miles in
            connection with the Event.

  The uuniber of Points or airline miles to be awarded shall be determined pursuant to the Rewards Program Terms
  and Conditions,as in effect at the time of award. The Rewards Program Terms and Conditions are available on-
  line at marriottrewards.corn, and may be changed at the sole discretion of the Rewards Program at any time and
  without notice.

  The individual(s) identified above to receive either Points or airline miles may not be changed without such
  individual(s)' prior written consent. By inserting the airline mileage account information, the recipient elects to
  receive airline miles rather than Points. All Rewards Program Terms and Conditions apply.

 itEsuwATIoNs PROCEDURE
 Please indicate which of the following procedures will be used by yourgroup:

          Individual Reservations for the Event will be made by individual attendees directly with Marriott
  reservations at (817) 778-2000.

     '..>( Rooming List.

 At the Group's request, Hotel's transient in-house guest list will be compared with the Group's registration list.
 Any guest room occupied by an individual on Group's registration list, but not coded to Group within Hotel's
 system,will be credited to Group's final pickup.

 If names are found on the Group's registration list and on the Hotel's transient in-house list that are not coded to
 the group,they shall be credited to the Group hotel pickup (regardless of room rate). This credit may increase the
 Group pickup as well as possibly increasing the complimentary credits earned.

 Hotel will provide Group a weekly guestroompick-up report starting 45 days prior to the established cut offdate.

 GROUP MAX SISTEIWP ASSla V - HOUSING OPTION
 Gaylord Texan Resort & Convention Center currently offers you the services of GroupMax/Passkey an online
 group reservation management solution that allows meeting planners a 24-hour real-time visibility into roompickup,
 registration activity, and more. We can also create a custom web page for your group that allows attendees to book
 rooms, request special services and make last-minute changes, all maintained in a centralized database accessible
 only to the hotel and the meeting planner.

 Passkey is currently available on a complinrntary basis. Ask your Sales or Event Manager at Gaylord Teran
 Resort & ConventionCenter for more information on this exciting technology.

 GUARANTEED ALSERV A TIO NS
 All reservations must be accompanied by a first night room deposit or be guaranteed by Ramsey Solutions. Hotel
 will not hold any reservations unless secured by one of the above methods. &edit cards will be charged prior to
 arrival.

 If rooms arc not guaranteed to the Group's master account, a deposit equal to one night's stay is required to hold
 each individual's reservation. Should a guest cancel a reservation,the deposit will be refit tided if notice is received
 at least three (3) working days prior to arrival, and a cancellation number is obtained.


 NO ROOM TRANSFER BY GUEST




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 4 of 18 PageID #: 293
  Page 4 of 14


 Ramsey Solutions agrees that neither Ramsey Solutions nor attendees of the Event nor any intern rdiary shall be
 permitted to assign any rights or obligations under this Group Sales Agreement,or to resell or otherwise transfer to
 persons not associated with Ramsey Solutions reservations for guestmorns, meeting moms or any other facilities
 made pursuant to this Croup Sales Agreement.

 CUTOFF DATE
 Reservations by attendees naist be received on or before, Friday, April 23,2021 (the "Cutoff Date"). At the
 Cutoff Date,Hotel will review the reservation pickup for the Event,release the unreserved moms for general sale,
 and determine whether it can accept reservations based on a space - and rate-available basis at the Ramsey
 Solutions group rate after this date.

 Release of rooms for general sale following the Cutoff Date does not affect Ramsey Solutions' obligation, as
 discussed elsewhere in this Agreement,to utilize guest moms.

 QIIECK-Q1,1T TIME
 Check-in time is 4:00 p.m. local time. Check-out time is 11:00 ant local time. Anyone checking out after 11:00
 ant local time may incur late charges. Special arrangements can be made for late check-outs based on availability,
 and/orluggage can be stored for individuals with later departures.

 COMPLIM&NTARY POLICY
 We am pleased to extend to your group one complimentary single room (1)per every 45 moms utilized at the group
 rate during your meeting. Any rooms with rates discounted below the group rate will not be calculated in the
 complimentary allotment. This number is determined by the actual rooms occupied by your group on a cumulative
 basis divided by 45.

 The following suites have a value of more than one unit:

        Presidential Suite         - 6 room nights
        Deluxe Suite               - 4 room nights
        Executive Suite            - 3 room nights

 SPECIAL INCENTIVES
 Provided that the Group utilizrs 80% of the Room Block,we arc pleased to provide,as special added incentives,the


         •   One (1) Complimentary GRAND Presidential Suite will be reserved for Dave Ramsey over the
             meeting dates
         •   Five (5) Presidential Suite upgrades atNegotiated group rate(noted in mom block grid)
         •   Thirty (30) Deluxe Suites upgrades will be offered at group rate for VIPs/Speakers (noted in room
             block grid)
         •   Thirty (30) Executive Suites upgrades will be offered at group rate for VIPs/Speakers (noted in mom
             block grid)
         •   Twenty(20) Celebrity Services Status,for designated recipients(some will be modified)
         •   200 Lone Star Tower Rooms per night at $279.00 (noted in room block grid)
         •   Up to 80 Staff Rooms at a discounted rate of $143.40 (40% off group rate), as outlined in the room
             block grid
         •   Complimentary valet for up to 20 staff members
         •   Complimentary VIP round trip airport transfers from DPW International or Dallas Love Field for up to
             10 speakers/VIPs
         •   Complimentary AM/PM Office breaks for up to 20 staff members
         •   $5,000.00 flat fee for power requirements (NOT including service charge or labor)
         •   Wi-Fi Package $65,000.00 (Plus Tax & Service Charge).
                 o 200 Mbps Dedicated Bandwidth, to be allocated across up to 3 VLANs / SSIDs
                 o Up to 30 Static IP Addresses
                 o Up to 20 Wired Dmps




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 5 of 18 PageID #: 294
  Page 6 of 14


         •   Access to in house lighting in General Session complimentary (Value $780.004-+ per day)
         •   Ten Percent(10%) Discount off current year banquet menu pricing (does not apply to custom menus,
             minimum must be met after discount is applied)
         •   Pre-Planning Visits up to 20 mom nights(additional at Staff Rate) based on availability. To include
             office, valet parking, airport transfers and Food & Beverage needs
         •   Audio-Visual Discount PSAV): Hotel will offer a 40 % discount off prevailing published pricing
             guidelines for PSAV in-house inventory of equipment (excludes labor, rigging, truss,Event
             Technology Support (service charges),consumables,sales tax and shippinedelivety charges)if PSAV
             is selected as the sole provider for all AV Equipment & Services. If PSAV is not selected as the sole
             provider then all AV Equipment will he charged at a sliding scale. If total spend of audiovisual
             equipment and labor before discount and taxis:
                  o $0 to $40,000 then a 10% discount will be applied to audiovisual equipment
                  o $40,001 to $75,000 then a 15% discount will be applied to audiovisual equ ipment
                  o $75,001 + then a 20% discount will be applied to audiovisual equipment. This discounting
                       does not apply to consumables,labor, rigging, truss and Event Technology Support Fee
                      (service charge).
         •   Credit to Master for 25% the value of Rigging motors and truss(excluding tax and service charge)
             Custom Rigging Package to be provided.PSAV is the exclusive provider of all rigging equipment,
             rigging & truss labor and truss equipment. Rigging equipment includes but is not limited to motors,
             points,cabling and truss.
         •   Complimentary corkage fee on Entre branded water bottles on rutin arrival registration day at
             Registration Desk location.
         •   $2.0&H- corkage fee on Entre Branded Water Bottles on beverage stations during sessions,Arnfim
             breaks and meal functions.
         •   Complimentary storage of up to seven pallets no more than five days prior to event
         •   Complimentary access to one in room channel
         •   Complimentary marketing Fees up to $50,000.00 (not including production or labor)
         •   Three (3) -Three nights stays to be used at our discretion (could be used as marketing incentives,
             contesting,etc.). To include:
                  • Complimentary Deluxe Suite for three(3) nights
                  o Celebrity Status
                  o Complimentary Round trip airport transfer
                  o Complimentary Welcome Amenity
                  o Two (2) Rounds of Golf
                  o One (1) Relache Spa treatment each for two (2) people -per gift certificate- total of two(2)
                       treatments per certificate
                  o Dinner for two (2) at Okl Hickory Steakhouse

 TWO YEAR MULTI-YEAR CONcTSSON PACKAGE
 (ADD ON Gaylord Rockies or Grylard Texan by December 22, 2017)
       • ALL Single Year Concessions
       • 15% Discount (instead of 10% in single year) on current year banquet menu (mininium must be 'net
           after discount is applied,discount not available on custommenus)
       •   $25,000.00 Master A ccount credit toward (1) Catered Function

 THREE WAR IVIIILTI-M17.A R CONCFSSJON PACKAGE
 (ADD ON Gaylord Rockies or Gaylord Texan by December 22, 2017)
       • All Single and Two Year Concessions
       • ALL MARKETING FEES WAIVED

 In the event of reductions in the morn night commitment of mare than 20% the hotel may adjust any concessions
 previously offered in this agreement,including concessions offered on a complimentary basis,and may also adjust
 the functions space in direct proportion to the reduction in the room night commitment.




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 6 of 18 PageID #: 295
  Page 6 of 14



 DEPOSITS
 Seventy-five percent (75%) of the anticipated Group expenditures to be master billed, including all food and
 beverage charges,is due thirty (30) days prior to arrival. Until this pre-payment is made,the Hotel reserves the right
 to withhold any or all the services hereunder agreed to.

 MASTER ACCOUNT
 Hotel must be notified in writing at least 10 days prior to arrival of the authorized signatories and the charges that
 are lobe posted to the IvlasterAccount, Any cancellation or attrition fees will be billed to the Master Account.

 jVWXHOD OF PAYMENT
 The method of payment of the Master Account will be established upon approval of Ramsey Solutions'credit. If
 credit is approved,the outstanding balance of Ramsey Solutions Master Account (less any advance deposits and
 exclusive ofdis pitted charges)will be due and payable upon receipt ofinvoice.

 Ramsey Solutions will raise any disputed charge(s) within 10 days after receipt of the invoice. The Hotel will
 work with Ramsey Solutions in resolving any such disputed charges, the payment of which will be due upon
 receipt of invoice after resolution of the dispute. If payment of any invoice is not received within thirty (30)days
 of the date on which it was due,Hotel will impose a finance charge at the rate of the lesser of 1-1/2% per month
 (18% annual rate) or the maximum allowed by law on the unpaid balance commencing on the invoice date.

 Ramsey Solutions has indicated that it has elected to use the following form ofpayment:

     Cash,money order,or other guaranteed form ofpayrnent
   1 Credit card(We accept all major credit cards)
 [ 1 Company check or Electronic Funds Transfer
 [Dined Bill

 Ramsey Solutions may not change this form ofpayment.

 In the event that credit is not approved, Ramsey Solutions agrees to pay an advance deposit in an amount to be
 determined by the Hotel in its reasonable discretion,with the full amount due prior to the start of thegroup's event.

 Please indicate which of the following will be billed to yourartster account

 Room and tax (Entire group)
 Rooms and tax(VIPS and staff)        X
 Authorized Food and Beverage             '
 Incidental Charges V57 /$04-          )<
 Standard Gratuities

 PROGRAM
 We have reserved space for your meeting and social functions based on our understanding ofyour needs at this time,
 as set forth in the attached Program Schedule attached hereto and incotporated herein. Your execution of the
 Agreement will serve as your approval of the attached program schedule,

 Provided that you utilize at least 80% of the Room Block, such meeting space will be provided complimentary.

 We reserve the tight to adjust the assignment ofthe Group's meeting and function space to a size appropriate for the
 number of expected attendees ateach function.

 Group will work with hotel at One(I) year before the groups arrival date to identify any potential unused space over
 eventdates.

 Sixty (60) days before the Group's arrival date, your Convention Services team must receive the Group's final
 agenda. At that time,all space unused by your group will be released back into the hotel's inventoty. Any space




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 7 of 18 PageID #: 296
  Page 7 0'14


 additional and/or changes to the agenda within 60 days will continue to be based on availability, and may incur
 additional room rental. Ramsey Solutions EntreLeadership Summit 2021.



     Date       Day   Start Time    End Time      Post As/Signage      Function Space     Set-Up Style    Expected

  5/15/2021     Sat    6:00 AM      11:45 PM          Office             Dallasl 2           Special         1
  5/15/2021     Sat    6:00 AM      11:45 PM         Storage             Dailas5-7          Storage          1
                                                 General Session
  5/15/2021     Sat    8:00 AM      11:45 PM                          Texas Ballroom      Schoolroom       2,000
                                                     Set Up
  5/16/2021     Sun    1;00 AM      11:45 PM         Storage             Daltas5-7          Storage          1
  5/16/2021     Sun    1:00 AM      11:45 PM          Office             Dallas1-2           Special         1
                                                 General Session
  5/16/2021     Sun    1:00 AM      11:45 PM                          Texas Ballroom      Schoolroom       2,000
                                                     Set Up
  5/16/2021     Sun    6:00 AM      11:45 PM      Speaker Room           Dallas 3-4         Special          1
                                                                     Texas Prefunction                       1
  5/16/2021     Sun    7:00 AM      11:45 PM       24 Hour Hold
                                                                            A
                                                                     Texas Prefunction
  5/16/2021     Sun    8:00 AM      5:00 PM        Coffee Break             AC               Roll -In      1,500

                                                                     Texas Prefunction      Cocktail
  5/16/2021     Sun    5:30 PM      7:30 PM     Dessert Reception                                          2,000
                                                                             AC             Rounds
                                                                           Center
  5/16/2021     Sun    6:00 PM     11:45 PM        Registration                           Registration     2,000
                                                                        Prefunction
  5/17/2021     Mon    1:00 AM     11:45 PM      General Session      Texas Ballroom      Schoolroom       2,000
  5/17/2021     Mon    1:00 AM     11:45 PM       Speaker Room           Dallas3-4          Special          1
  5/17/2021     Mon    1:00 AM     11:45 PM          Storage             Dallas5-7          Storage          1
  5/17/2021     Mon    1:00 AM     11:45 PM           Office             Dallas1-2          Special          1
                                                                           Center
  5/17/2021     Mon    1:00 AM     11:45 PM        Registration                           Registration     2,000
                                                                        Prefunction
                                                                     Texas Prefunction                       1
  5/17/2021     Mon    1:00 AM     11:45 PM       24 Hour Hold
                                                                             A
                                                                             ACfunction
                                                                     Texas Pre
  5/17/2021     Mon    8:00 AM      5:00 PM        Coffee Break                              Roll-In       1,500

  5/17/2021     Mon    6:00 AM     11:45 PM         VIP Lounge         Grapevine 1-6        Special         200
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout         Grapevine A, B        Theatre         500
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout           Grapevine C         Theatre         300
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout           Grapevine D         Theatre         300
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout          San Antonio 3      Conference        10
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout          San Antonio 4      Conference        10
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout             Austin 3        Conference        10
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout             Austin 4        Conference        10
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout           Ft. Worth 7       Conference        10
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout          Ft. Worth 5-6      Schoolroom        20
  5/17/2021     Mon    6:00 AM     11:45 PM          Breakout         San Antonio 1-2     Schoolroom        20
  5/17/2021     Mon    6:00 AM     11:45 PM         Breakout          San Antonio 5-6     Schoolroom        20
  5/17/2021     Mon    6:00 AM     11:45 PM         Breakout             Austin 1-2       Schoolroom        20




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 8 of 18 PageID #: 297
 Page 8 of 14



  5/17/2021     Mon   6:00 AM    11:45 PM           Breakout           Austin 5 6         Schoolroom      20
  5/17/2021     Mon   8:00 AM    11:45 PM         24 Hour Hold      Longhorn HalIF                         1
  5/17/2021     Mon   12:00 PM   1:00 PM             Lunch          Longhorn Hall F       Rounds of 10   2,000
  5/17/2021     Mon   6:00 PM    11:45 PM        VIP Reception       Glass Cactus           Special        1
  5/18/2021     Tue   1:00 AM    11:45 PM        General Session    Texas Ballroom        Schoolroom     2,000
  5/18/2021     Tue   1:00 AM    11:45 PM          VIP Lounge        Grapevine 1-6          Special       200
                                                                                            Cocktail
  5/18/2021     Tue   6:00 PM    9:00 PM         VIP Reception       Grapevine 1 6                        250
                                                                                            Rounds
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout         Grapevine A, B         Theatre       500
  5/18/2021     Tue   1:00 AM    11:45 PM        Speaker Room          Dallas3.4            Special        1
  5/18/2021     Tue   1:00 AM    11:45 PM           Storage            Dallas 5-7           Storage        1
  5/18/2021     Tue   1:00 AM    11:45 PIA           Office            Dallas1-2            Special        1
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout          Grapevine C           Theatre      300
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout          Grapevine D           Theatre      300
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout         San Antonio 3         Conference     10
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout         San Antonio 4        Conference      10
  5/18/2021     Tue   1;00 AM    11:45 PM           Breakout            Austin 3          Conference      10
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout            Austin 4           Conference     10
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout          Ft. Worth 7         Conference      10
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout        San Antonio 1-2       Schoolroom      20
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout        San Antonio 5.6       Schoolroom      20
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout           Austin 1-2         Schoolroom      20
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout           Austin 5-6         Schoolroom      20
  5/18/2021     Tue   1:00 AM    11:45 PM           Breakout         Ft. Worth 5-6        Schoolroom      20
                                                                         Center
  5/18/2021     Tue   1:00 AM    11:45 PM         Registration                            Registration   2,000
                                                                      Prefunction
                                                                   Texas Prefu action
  5/18/2021     Tue   1:00 AM    11:45 PM        24 Hour Hold                                             1
                                                                           AC
                                                                           AC
                                                                   Texas Prefunction
  5/18/2021     Tue   8:00 AM    5:00 PM          Coffee Break                              Roll-1n      1,500

  5/18/2021     Tue   1:00 AM    11:45 PM        24 Hour Hold       Longhorn Hall F                       1
  5/18/2021     Tue   12:00 PM   1:00 PM             Lunch          Longhorn Hall F       Rounds of 10   2,000
  5/19/2021     Wed   1:00 AM    2:00 PM         24 Hour Hold       Longhorn Hail F                       1
  5/19/2021     Wed   12:00 PM   1:00 PM             Lunch          Longhorn Hall F       Rounds of 10   2,000
                                                                         Center
  5/19/2021     Wed   1:00 AM    5:00 PM          Registration                            Reg station    2,000
                                                                      PrefunctIon
                                                                   Texas PrefunctIon
  5/19/2021     Wed   1:00 AM    5:00 PM         24 Hour Hold                                             1
                                                                           AC
                                                                   Texas Prefunction
  5/19/2021     Wed   8:00 AM    5:00 PM          Coffee Break                              Roll -In     1,500
                                                                           AC
  5/19/2021     Wed   1:00 AM    6:00 PM             Office            Dallas1-2            Special       1
  5/19/2021     Wed   1:00 AM    6:00 PM            Breakout         Grapevine C      _     Theatre      300
  5/19/2021     Wed   1:00 AM    6:00 PM           VIP Lounge        Grapevine 1 6          Special      200
                                             (
  5/19/2021     Wed   1:00 AM    6:00 PM           Breakout         Grapevine A, B          Theatre      500




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 9 of 18 PageID #: 298
  Page 9 of 14


  5/19/2021 Wed           1:00 AM     6:00 PM        Speaker Room           Dallas3-4             Special         1
  5/19/2021 Wed           1:00 AM     6:00 PM           Storage             Dallas5 7             Storage         1
  5/19/2021 Wed           1:00 AM     6;00 PM          Breakout            Grapevine D            Theatre       300
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout           San Antonio 3         Conference       10
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout           San Antonio 4         Conference       10
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout              Austin 3           Conference       10
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout              Austin 4           Conference       10
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout            Ft. Worth 7          Conference       10
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout          San Antonio 1-2        Schoolroom       20
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout          San Antonio 5-6        Schoolroom       20
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout             Austin 1-2          Schoolroom       20
  5/19/2021 Wed           1:00 AM     6:00 PM          Breakout             Austin 5 6          Schoolroom       20
  5/19/2021      Wed      1:00 AM     6:00 PM          Breakout           Ft. Worth 5 6         Schoolroom       20
  5/19/2021      Wed      1:00 AM     8:00 PM       General Session      Texas Ballroom         Schoolroom     2,000

 FOOD AND BEVERAGE PRICING: FOOD AND BEVERAGE GUARANTEE
 Food and Beverage pricing for the Event will be based on prevailing market conditions at the time of the Event.
 Current 2017 minimum banquet piers,excluding tax and a service charge,are as follows:

 Breakfast                                               Dinner
  Continental          $33 - $36                         Plated                          $87 - $135
  Buffet               $44 - $49                         Buffet                          $105 - $135

  Lunch                                                   Reception
  Plated               $48 - $56                          Full Bar:
                                                             One Hour                  $20 - $24
  Buffet             $58                                     Two Hours                 $32 - $36
                                                             Three Hours               $43 - $48
  Box                $44 - $53                           Food
                                                          liar d'oeuvre& Stations     $78 - $103              Appli
 cable taxes and a service charge will be added to all food and beverage pricing. Service Charges for discounted
 menus will be based on retail pricing. All food and beverages served at functions associated with the Event must be
 provided,prepared,and served by Hotel and must be consumed on Hotel premises.

 The Hotel is relying on, and the Group agrees to provide, a minimum of $700,000 (the "F&B Guarantee") plus
 applicable taxes and service charges. Group agrees that the food and beverage functions listed on the schedule of
 events are a major component of this Agreement and that the Hotel will suffer darroges that will be difficult or
 impossible to calculate if the Event is held and the Group's actual food and beverage spend falls below the F&B
 Guarantee. In such event, the Group will pay the Hotel liquidated damages in an amount equal to the difference
 between (i) the F&B Guarantee and (ii) the actual total food and beverage revenue generated by the functions listed
 in the Event's program schedule. Group agrees that such damages are a reasonable estimate of the Hotel's actual
 damages and not a penalty. These liquidated damages are due within 30 days of the date such damages are incurred,
 and accrue interest at the rate of 1.5 percent per month (or,if less,the maximum amount permitted by law).

 Qtylord Texan is pleased to recommend.
                                      ,

 FREEMAN is the world's leading provider of integrated services for face-to-face marketing. As a strategic based
 event partner, FREEMAN is the one source for all your exposition and convention service needs. They are
 conveniently located on property to assist you and your exhibitors. FREEMAN specializes in logistical solutions
 including exhibit booth programs,corporate events,custom carpet, furniture rental,floor plan design,digital graphic




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 10 of 18 PageID #: 299
  Page 10 of 14


  & design production,rental displays,group registration areas,staging/plush draping and material handling services.
  FREEMAN can also provide strategic solutions by developing social media integration, virtual extension
  components and ROI measurement to insure your organization achieves its immediate goals and continues its
  growth into the future. For more information visit the FREEMAN website at www.frecmanco.com. Contact: Beth
  Coffey at 407-313-5850 or 407-586-2209.

  For over 50 years PSAV Presentation Services has specialized in the planning,production,and mcution ofcomplex
  presentations and events all over the world. They arc one of the world's leading providers ofevent technology and
  integrated services for corporate events,conventions,exhibitions and awards shows, PSAVPresentation Services is
  honored to serve as the preferred in-house staging,production and audio visual services contractor and exclusive
  rigging services provider for Gaylord Hotels. With multiple offices and dedicated technical support on property,
  PSAV is positioned to properly assist you and your guests.PSAVPresentation Services is dedicated to providing a
  remarkable experience for event managers, exhibitors and attendees allite. For more information, please contact our
  in-house office at 407-586-2251.

  Hello Florida! is a full service destination management company focused on the success ()four clients.Our services
  include transportation, hospitality staff, customized themed events, decor and entertainment, tours and activities,
  teambuilding events, and access to Florida's premier venues. Our integrity, enthusiasm and commitment to
  excellence make us the leader in the industry today,and tomorrow. Please call Stephanie Hotchkiss at 407-586-2352
  orshotchkiss@hcllo-florida.com for more information.

  Relache, our on-site resort spa, was designed with groups in mind.This 25,000-square-foot European-inspired spa
  features 2.5 massage, body and skin care treatment suites; a full-service salon; and a complete fitness center. Feel
  free to contact our Spa Sales Manager at (407)586-4772, for more information about the range of services offered,
  including fitness breaks during your meetings.

  AFFILIATE GROUPS
  So that we may accommodate any groups that arc meeting in conjunction with your convention, please indicate
  which of the following procedures will be used by yourgroup:

   Approximate number of affiliate groups anticipated:

    p<     Approval must go through headquarters for function space.
           Notify headquarters of affiliate group,but prior approval of space is not required.
           Headquarters does not require any knowledge of any affiliate group.

  Charges for function space required for affiliate groups will be negotiated at such time as space is requested.

  PERFORMANCE CLAUSE

  It is understood that the booking of Gaylord Texan for Ramsey Solutions EntreLeaders hip Summit May 2021 is
  part of the following multiple bookings with Gaylord Hotels (each, a "Prior Event"): Ramsey Solutions
  EntreLeadership Summit May 2020 at Gaylord Palms and Ramsey Solutions EntreLeaders hip Summit May
  2022 at Gaylord Rockies. Ramsey Solutions will have the right to cancel this Agreement without liability in the
  event of the following: (i) if, within thirty (30) days following the fast day of the Prior Event, Ramsey Solutions
  gives written notice to Gaylord Hotels detailing material service or performance issues by Gaylord Hotels at the
  Prior Event; and (ii) the Hotel does not propose and implement a plan addressing the issues raised in Ramsey
  Solutions notice.

  ATTRITION
  Hotel is relying upon Group's use of the Room Night Commitment. Group agrees that a loss will be incurred by
  I lotel if Group's actual usage is less than 80% of the Room Night Commitment.

  If Group's actual usage is less than 80% ofthe Room Night Commitment, Group agrees to pay,as liquidated
  damages and not as a penalty,the difference between 80% of the Room Night Commitment and Group's actual




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 11 of 18 PageID #: 300
  Page 11 of 14


  usage,multiplied by the average group room rate, plus applicable taxes,

  CANCELLATION POLICY
  Group agrees that it bears responsibility for payment for the Room Block and the F&B Guarantee. Gaup also
  agrees that the Hotel will suffer actual harm that will be difficult to determine if the Group cancels this Agreement
  after the date hereof for reasons other than those specified in this Agreement, The Group will pay as liquidated
  damages to the Hotel, depending upon the timing of such cancellation, the following amounts, as a reasonable
  estimate of harm to Hotel for the cancellation:

  CANCELLATION POLICY
  Group agrees that it bears responsibility for payment for the Room Block and the F&B Guarantee. Group also
  agrees that the Hotel will suffer actual harm that will be difficult to determine if the Group cancels this Agreement
  after the date hereof for reasons other than those specified in this Agreement. The Group will pay as liquidated
  damages to the Hotel, depending upon the tiring of such cancellation, the following amounts, as a reasonable
  estimate of harm to Hotel for the cancellation:

  Tire Period of Cancellation                    Amount of liguidated Damages Due
  0- 180 days prior to arrival (inside 6ino)        100% oftotal main revenue plus 75% of F&B Guarantee
  181 -365 days prior to arrival (6iro-lyr)          75% of total room revenue* plus 50%) of F&B Guarantee
  366.551 days prior to arrival (1 yr-1.5yr)         40% of total room revenue*
  552 — 912 days prior to arrival (1.5-2.5yrs)       10% of total room revenue*
  913-1095 days prior to arrival (2.5-3yrs)          525,000
  1096 days-from contractsigning (3- 3.5yrs)         510,000

 BONUS DEAL On or before May 1,2019 (Gaylord TEXAN) and May 1,2020(GAYLORD ROCICIES)
 Ramsey Solutions may release up to 50% of total room block without penalty. A proportionate reduction in
 meeting space and concessions will apply so Hotel is able to resell the released sleeping rooms.Ramsey
 Solutions will be responsible for the entire revised room block if this reduction is taken at 100%,no further
 attrition will be allowable. Should Group decide to exercise the BONUS DEAL or 50% room night reduction,
 then should the Group cancel their contract after this reduction, the cancellation amounts will remain based
 on the original contracted room block.
 'The term "total room revenue" means the dollar amount equal to the Room Block multiplied by the Group's
 average room rate,exclusive ofresort fee.

 Such amount (the "Cancellation Charge") will be due and payable due within 30 days of the date of cancellation,
 and accrue interest at the rate of 1.5 percent per month (or, if less, the maximum amount permitted by law). If
 required by the applicable jurisdiction, the Group will pay sales and/or other applicable taxes with respect to the
 Cancellation Charge outlined above.

 CANCELLATION IN EVENT OF CHANGE IN MEETING SITE
 Notwithstanding any other provision of this Agreement, the Group agrees that it has no right to cancel this
 Agreement for the purpose of changing its meeting site to another city or location,and in such event,regardless of
 the date of cancellation of the Agreement, the Group will owe liquidated damages equal to 100% of total room
 revenues plus applicable tax, to be received by the Hotel from your event for guest moms comprising the Room
 Block,

 FOR CAUSE ltIZMINATION
 Should it be impossible for the group to perform its obligations under the Agreement as a result of Dave Ramsey's
 unforeseen death or disability, the Hotel shall refund all deposits and/or prepaymeuts made by the Group within
 thirty (30) days of receipt of the notice of termination. Group must notify Hotel within Ten (10) days of such
 occurrence,

 Notwithstanding any provision to the contrary herein, Group may at any time tenninate this Agreement without
 penalty in the event Hotel,its parent,subsidiary or affiliated businesses,principals or executives become engaged in,
 accused of or subject to any public scandal,political controversy,crime, fraud or other event that in Group's sole




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 12 of 18 PageID #: 301
  Page 12 of 14


 judgment will impair or damage its brand or good will by hosting an event at Hotel, In such event,Group shall
 provide prompt notice and the liotcl shall refund all deposits and/or prepaytmnts made by the Group within thirty
 (30) days of receipt of the ma tice of termination.

  PERFORMANCE LICENS
  Ramsey Solutions will be solely responsible for obtaining any necessaty licenses or per fission to perform,
  broadcast, transmit, or display any copyrighted works (including without limitation, music, audio, or video
  recordings,art, etc.)that Ramsey Solutions may use or request to be used at the Hotel.

  FORCE MAJEURF
  Either party may be excused from performance without liability if circumstances beyond its reasonable control,such
  as acts of God, war, acts of domestic terrorism, strikes or similar circumstances, make it illegal or impossible to
  provide or use the Hotel facilities. The ability to terminate pursuant to this clause is conditioned upon delivery
  written notice to the other party setting forth the basis for such termination within ten (10) days after learning of
  such basis.

  LMGATION EXPENSES
  The parties agree that, in the event litigation relating to this Agreement is filed by either party,the non -prevailing
  party in such litigation will pay the prevailing party's costs resulting from the litigation, including reasonable
  attorneys'fees.

  LIQUOR LICENS E
  Ramsey Solutions understands that Hotel's liquor license requires that beverages only be dispensed by Hotel
  employees or bartenders. Alcoholic beverage service may be denied to those guests who appear to be intoxicated
  or are under age.

  COMMUNJC A TIO NS BETWEEN THE PARTIES
  Notices sent between the parties may be sent via regular mail, with the effective date as of the date of mailing,or by
  Federal Express or other overnight delivery service, with the effective date the date of receipt,or by facsimile, with
  the effective date as of the date shown on the confirmation of receipt. Copies or facsimiles shall be considered as
  valid as original documents.

  RENOVATION/REMODELING
  As of the date of the signing of this Contract, Hotel has no plans for renovation or remodeling ofany facilities over
  the program dates, which will be utilized by Group pursuant to this contract, other than ordinary maintenance. In
  the event that after this contract is signed, Hotel confirms any plans to remodel or renovate its facilities over the
  Event dates,Hotel agrees to inform your group in writing of the following:

 •         Planned scope of project;
 •         Schedule for commencement and completion;
 •         Anticipated impact project will have on areas to be utilized by your group;
 •         Hotel's plan for minimizing impact of project on Group.

  Hotel promises that any such construction or remodeling will not interfere with Group's use of the Hotel. The
  parties agree to negotiate in good faith to resolve any concerns raised as a result of renovations or remodeling and to
  enter into such amendments o fth is Contract as may be necessary to reasonably accommodate both parties' interests.

 PISHONORED RESERVATIONS
 If the Hotel is unable to provide a room to a Group attendee holding an accepted or confirmed reservation,Hotel
 may provide alternative accommodations to such attendee(an "Affected Attendee")without such action constituting
 a breach of this Agreement,provided the team and conditions of this paragraph are followed. In such an event,the
 Hotel will provide,at its cost,the substitute hotel acco mmodations to the Affected Attendee and transportation to
 and from the substitute hotel for each day that Hotel cannot provide a room. Upon return to the Hotel, the Hotel will
 provide a nate of apology,and every attempt will be made to place the guest in an upgraded room.




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 13 of 18 PageID #: 302
  Page 13 of 14


  S      AAB ILITV
  If for any reason a court of competent jurisdiction finds any provision of this Agreement or portion thereof to be
  unenforceable, that provision shall be enforced to the maximum extent permissible so as to affect the intent of the
  parties,and the remainder of the Agreement shall continue in full force and effect.

          MANS WITH DISABILITIES ACT (ADA) COMPLIANCE
  Each party agrees to use good faith efforts to ensure that it complies with its obligations under the Americans with
  Disabilities Act and the Act's accompanying regulation and guidelines (collectively the "ADA"). Each party
  further agrees to indemnify and hold the other party harmless him and against any and all claims and expenses,
  including attorney's fees and litigation exenses,that may be incurred by or asserted against the other party or its
  officers,directors,agents,and employees on the basis of the indemnifying party's non-compliance with any of the
  provisions of the ADA. Ramsey Solutions agrees to provide Hotel with reasonable advance notice about the
  special needs of any attendees of which Ramsey Solutions is aware.

  This Agreement is subject to all applicable federal, state, and local laws, including health and safety codes,
  alcoholic beverage control laws,disability laws, federal anti-terrorism laws and regulations, and the like. Hotel
  and Ramsey Solutions agree to cooperate with each otherto ensure compliance with such laws.

 EXECUTION: ASSIGNMENT: AMENITDMENTS
 By execution of this Agreement,the patties specifically acknowledge and agree that this Agreement sets forth the
 entire understanding between the parties with respect to the subject matter hereof,shall act as the binding obligation
 of the parties, and the individual party signing this Agreement on behalf of a party has the requisite power and
 authority to bind such party. No modification, amendment of, or supplement to this Agneurnt shall be valid or
 effective unless the same is in writing and signed by both parties. The Hotel may require ancillary terms under this
 Agreement, such as its Policies and Procedures and Banquet Event Orders, and such terms, to the extent not
 inconsistent with the provisions of this Agreement,shall be binding upon the Group.

 INDEMNIFICATION
 Each party to this Agreement shall, to the extent not covered by the indemnified party's insurance, indemnify,
 defend, and hold harmless the other party and its officers, directors, agents,employees, and owners from and
 against any and all demands,claims,damages to persons or property, losses,and liabilities, including reasonable
 attorneys' fees (collectively, "Claims"), arising solely out of or solely caused by the indemnifying patty's
 negligence or willful misconduct in connection with the provision and use of Hotel as contemplated by this
 Agreement This paragraph shall not waive any statutory limitations of liability available to either party,including
 innkeepers' limitation of liability laws, nor shall it waive any defenses either party may have with respect to any
 Claim.

 COMPLIANCE wrrH LAW
 This Agreement is subject to all applicable federal, state, mid local laws, including health and safety codes,
 alcoholic beverage control laws,disability laws, federal anti-terrorism laws and regulations, and the like. Hotel
 and Ramsey Solutions agree to cooperate with each other to ensure compliance with such laws.

 CHANGES, ADDITIONS. STIPULATIONS, OR IJNING our
 Any changes, additions, stipulations or deletions including corrective lining out by either Hotel or Ramsey
 Solutions will not be considered agreed to or binding on the other unless such modifications have been initialed or
 otherwise approved in writing by the other.

 ACCEPTANCE
 When presented by the Hotel to Ramsey Solutions, this document is an invitation by the Hotel to Ramsey
 Solutions to make an offer. Upon signature by Ramsey Solutions, this document will be an offer by Ramsey
 Solutions. Only upon signature of this document by all parties will this document constitute a binding agreement.
 Unless the Hotel otherwise notifies Ramsey Solutions at any time prior to Ramsey Solutions execution of this
 document, the outlined format and dates will be held by the Hotel for Ramsey Solutions on a first-option basis
 until Friday, December 22, 2017. If Ramsey Solutions cannot make a cone-Mtn-tent prior to that date, this
 invitation to offer will revert to a second-option basis or, at the Hotel's option,the arrangements will be released,
 in which case neither party will have any further obligations.




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 14 of 18 PageID #: 303
  Page 14 of 14



  Upon signature by both parties,Ramsey Solutions and the Hotel shall have agreed to and executed this Agreement
  by their authorized representatives as of the dates indicated below.

  SIGNATUR
  Approved and authorized by Ramsey Solutions.

  Name: (Print)     Joe Leavitt

  Title: (Print)    Direct   of      t ro u do        ey So tions

  Signature:

  Date:


  Approved and authorized by Hotel

  Name. (Print)     Wendy a crnack

  Title• (Print)    Senior Sales Executive

  Signature:

  Date:                                       1-7




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 15 of 18 PageID #: 304
                                 AMENDMENT TO AGREEMENT
                                        BETWEEN
                                    RAMSEY SOLUTIONS
                                          AND
                                  GAYLORD TEXAN RESORT

         THIS AMENDMENT (this "Amendment"), made and entered into as of June 29, 2020 (the
"Effective Date"), is by and between Gaylord Texan Resort & Convention Center ("Hotel") and Ramsey
Solutions ("Group").

         WHEREAS,Hotel and Group are currently parties to an agreement, dated December 29,2017
(the "Agreement") with respect to the meeting to be held at the llotel on May 14-19, 2021 (the "Event");
and

        WHEREAS,the parties desire to amend the Agreement as set forth herein.

         NOW, THEREFORE,in consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:

1.       Revised Room Block for the Event. The Hotel will modify the room block reserved by Group
for the Event,as set forth under the heading "G(UEST SLEEPING ROOM BLOCK" in the Agreement,as
follows:

Ori inal Room Block:
                                                                   ,
                    5/14/21     5/15/21     5/16/21      5/17/21       5/18/21   5/19/21    TOTAL
Executive                          5          30           30            30        30        125
Suite
Deluxe Suite                       5           30          30            30         30         125
Presidential                       6           6           6             6           6         30
Lone Star                         20          200         200           200         50         670
Staff                   20        41           80          80            80         80         381
Attendee                          53          1129        1129          1129       360        3800
Total              20             130         1475        1475          1475       556        5131

Revised Room block us of March 8,2019:
                    5/14/21     5/15/21     5/16/21      )/17/21       5/18/21   5/19/21 TOTAL
Executive                          5          30           30            30        30     125
Suite
Deluxe Suite                       5           30          30            30         30         125
Presidential                       6           6            6            6          6          30
Lone Star                         20          200         200           200         50         670
Staff                   20        41           80          80            80         80         381
Attendee                          53          1304        1354          1354       360        4425
Total                   20        130         1650        1700          1700       556        5756




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 16 of 18 PageID #: 305
    Revised Room Block as ofJune 29, 2020:
                5/13/21 5/14/21        5/15/21     5/16/21 5/17/21         5/18/21 5/19/21 5/20/215/21/21 TOTAL
Executive                                 5          30      30              30      30                    125
Suite
Deluxe                                     5          30          30          30           30                     125
Suite
Presidential                               6           6           6           6           6                       30
Lone Star                                 20         200         200         200           50                      670
Staff                         20          41          80          80          80           80                     381
Attendee           10         15          153        1049        1099        1099         505           15   10   4081
Platinum                                              75          75          75          75                      300
Protected                                             55          55          55          55                      220
Total              10         35         230         1525        1575        1575         831           15   10   5806

    Original Contracted Room Block: 5131
    Total Revised Block as of Mate') 8,2019: 5756
    Total Revised Room Block as of June 29,2020: 5080)61           4)

    The provisions of the Agreement under the heading "A IA RITION" will remain in effect,and Group will
    be permitm] the allowable rooms attrition of W51)70 contained in the Addendum dated March 8,2019 and
    will be based on the revised room block of806 total room nights.

    2.       Da inaizes Uron Cancellation of !'vent. Notwithstanding the provisions of this Amendment,in
    the event that the group elects to cancel the Event, the liquidated damages amounts payable pursuant to the
    provisions for cancellation under the heading "CANCFILATION POLICY" in the Agreement will be
    based on the revised room block stated above.

     The group expressly acknowledges this additional amount is reasonable in consideration for Hotel's
    agreemew to change the agreed room block for the Event.

    3.         Other Revisions to Agreement. The Agi cement 1,
                                                             , further modified as follows:

               Group wi] release all V ir,eyard Tower space for the entirety of the event to include:

                   •    'late Ballroom
                   •    Mesil la I -2.
                         figh Plains I
                        Escondido
                   •    San Saba 1
                   •    Texonin 1-3
                   •    Davis I,2.3,4
                   •    Vineyard l'ioardrooin


    4.        Other Terms. The term;: and provisions set forth in this Amendment shall modify and supersede
    all inconsistent terms and provisions set forth in the Agreement,and,except as expressly modified and
    superseded by this Amendment,the terms and provisions of the Agreement are ratified and confirmed and
    shall continue in full force and effect. The parties hereto agree that the Agreement, as amended hereby,
    shall continue to be legal, valid, binding and enforceable in accordance with its terms. This Amendment
    may be executed sinultancously in one or inore counterparts and"or by facsimile.




    Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 17 of 18 PageID #: 306
           IN WITNFSS WI                 the parties hereto have caused this Amendment to be entered into as of the date
first set cii:tt above by themselve:-: or their duly authorized representatives. To signify your approval, please sign a
copy of thi!,; letter and return by      3,2020 via email to Iduncan@gaylordhotels.com.


RAMSEY SOLUT1.9NS                                               GA        1.D TE        RESORT

             rte-                                               By

Title:       41,17                              -)                      Senjor                liKaJACATir
                     /7
Date:                     z,                                    Date:      01,1074 ilt1,0




Case 3:20-cv-00641 Document 21-6 Filed 08/28/20 Page 18 of 18 PageID #: 307
